Case 1:20-cv-02405-EGS Document 65-1 Filed 11/01/20 Page 1 of 4




                   Exhibit 1
                              Case 1:20-cv-02405-EGS Document 65-1 Filed 11/01/20 Page 2 of 4




                                   State Deadlines for Return Delivery of Mail Ballots
                                                (as of October 23, 2020)
Following up on previous Election Mail Guidance, the Postal Service must make every reasonable effort, including the
extraordinary measures that we previously communicated, to ensure that completed ballots are delivered to the
appropriate board of election (BOE) by the applicable state deadline set forth in column 2 below, “Election Day Deadline.”

If you have ballots that were not delivered by Election Day, November 3, some states allow the ballots to be counted if the BOE
receives them by the deadlines set forth in column 3, “Extended Deadline.” In these states, the Postal Service must make every
reasonable effort, including the extraordinary measures that were previously communicated, to ensure that the remaining ballots
that were not delivered by the “Election Day Deadline” are delivered to the appropriate BOE as quickly as possible and no later
than the applicable “Extended Deadline” set forth in column 3.


                                                                                                    Extended Deadline
                                                                                           (if you have ballots that were not delivered
                                        Election Day Deadline
       State            (all efforts should be made to return ballots by this deadline)
                                                                                             by the Election Day Deadline, all efforts
                                                                                              should be made to return them by this
                                                                                                       extended deadline)
 Alabama                12:00 noon on Election Day (postmarked by November 2)             n/a
 Alaska                 Election Day (presumably close of polls)                          November 13 (if postmarked by Election Day)
 Arizona                7:00 pm on Election Day                                           n/a
 Arkansas               7:30 pm on Election Day                                           n/a
 California             Close of polls on Election Day                                    November 20 (if postmarked by Election Day)
 Colorado               7:00 pm on Election Day                                           n/a
 Connecticut            Close of polls on Election Day                                    n/a
 Delaware               Close of polls on Election Day                                    n/a
 District of Columbia   Election Day (presumably close of polls)                          November 13 (if postmarked by Election Day)
 Florida                7:00 pm on Election Day                                           n/a
 Georgia                Close of polls on Election Day                                    n/a
 Hawaii                 Close of polls on Election Day                                    n/a
 Idaho                  8:00 pm on Election Day                                           n/a
 Illinois               Close of polls on Election Day                                    November 17 (if postmarked by Election Day)
                      Case 1:20-cv-02405-EGS Document 65-1 Filed 11/01/20 Page 3 of 4




Indiana         12:00 noon on Election Day                             n/a
                                                                       November 9 by 12:00 noon or the time for
Iowa            Close of polls on Election Day                         canvass, whichever is earlier (if postmarked by
                                                                       November 2)
Kansas          Close of polls on Election Day                         November 6 (if postmarked by Election Day)
Kentucky        6:00 pm on Election Day                                November 6 (if postmarked by Election Day)
Louisiana       4:30 pm on November 2                                  n/a
Maine           Close of polls on Election Day                         n/a
                                                                       November 13 by 10:00 am (if postmarked by
Maryland        8:00 pm on Election Day
                                                                       Election Day)
Massachusetts   Close of polls on Election Day                         November 6 (if postmarked by Election Day)
Michigan        8:00 pm on Election Day                                n/a
                                                                       To reiterate, all efforts should first be made to
                                                                       ensure the return of completed ballots by the
                                                                       Election Day deadline in column 2. It is
Minnesota       Election Day (presumably close of polls)
                                                                       possible, but not certain, that ballots returned
                                                                       by November 10 will be counted, if postmarked
                                                                       by Election Day.
Mississippi     Election Day (presumably close of polls)               November 10 (if postmarked by Election Day)
Missouri        Close of polls on Election Day                         n/a
Montana         8:00 pm on Election Day                                n/a
Nebraska        Close of polls on Election Day                         n/a
                                                                       November 10 by 5:00 pm (if postmarked by
Nevada          Close of polls on Election Day
                                                                       Election Day) or November 6 (if unpostmarked)
New Hampshire   5:00 pm on Election Day                                n/a
                                                                       November 5, if postmarked by Election Day. It
                                                                       is also possible, but not certain, that
New Jersey      Close of polls on Election Day                         unpostmarked ballots returned by November 5
                                                                       will be counted and postmarked ballots
                                                                       returned by November 10 will be counted.
New Mexico      7:00 pm on Election Day                                n/a
                                                                       November 10 (if postmarked by Election Day)
New York        Close of polls on Election Day
                                                                       or November 4 (if unpostmarked)
                       Case 1:20-cv-02405-EGS Document 65-1 Filed 11/01/20 Page 4 of 4




                                                                           November 6 by 5:00 pm, if postmarked by
                                                                           Election Day. It is also possible, but not
North Carolina   5:00 pm on Election Day                                   certain, that postmarked ballots will be counted
                                                                           if they are returned by November 12 at 5:00
                                                                           pm.
                 Election Day (presumably close of polls; may need to be   November 9, in time for the county canvass (if
North Dakota
                 postmarked before Election Day)                           postmarked by November 2)
Ohio             Close of polls on Election Day                            November 13 (if postmarked by November 2)
Oklahoma         7:00 pm on Election Day                                   n/a
Oregon           8:00 pm on Election Day                                   n/a
                                                                           To reiterate, all efforts should first be made to
                                                                           ensure the return of completed ballots by the
                                                                           Election Day deadline in column 2. It is
Pennsylvania     8:00 pm on Election Day
                                                                           possible, but not certain, that ballots returned
                                                                           by November 6 will be counted (if postmarked
                                                                           by Election Day or lacking a postmark).
Rhode Island     Close of polls on Election Day                            n/a
South Carolina   Close of polls on Election Day                            n/a
South Dakota     Close of polls on Election Day                            n/a
Tennessee        Close of polls on Election Day                            n/a
                                                                           November 4 by 5:00 pm (if postmarked by
Texas            Close of polls on Election Day
                                                                           Election Day)
                                                                           November 10-17, depending on date of
                 Election Day (presumably close of polls; may need to be
Utah                                                                       country canvass (if postmarked by November
                 postmarked before Election Day)
                                                                           2)
Vermont          Close of polls on Election Day                            n/a
                                                                           November 6 by 12:00 noon (if postmarked by
Virginia         Close of polls on Election Day
                                                                           Election Day)
Washington       8:00 pm on Election Day                                   November 23 (if postmarked by Election Day)
West Virginia    November 4                                                November 9 (if postmarked by Election Day)
Wisconsin        8:00 pm on Election Day                                   n/a
Wyoming          7:00 pm on Election Day                                   n/a
